Garnett, J. On May 26,1887, the County Court of Cook County entered a final order in this cause, appointing Mrs. GB. Marsh guardian of Annie Barnes, and directing the latter to be committed to the Illinois Industrial School for Girls at Chicago, to be kept there until she arrives at the age of eighteen years, unless sooner discharged according to law. On October 6,1887, in the September term of the court, on motion of Ida Barnes, mother of Annie, another order was entered in the cause amending the order of May 26, 1887, so as to give the court the power (among other things) to vacate the same so far as it directed a commitment to that school and the appointment of a guardian, and the order of commitment and appointment of the guardian was, by the last order, set aside, and a commitment to another school and the appointment of another guardian ordered. The Industrial School excepted to the order of October 6, 1887, and seeks to reverse the same on this appeal. The amended order recites that the amendment was omitted / from the original order by inadvertence and mistake, and it is stated in the bill of exceptions that the court knew of its own knowledge the facts in relation to the original judgment and on which the record thereof was amended. The amendment was substantial, and could not be made from the knowledge of the judge. It must be based on the judge’s minutes. Cairo & St. L. R. R. Co. v. Holbrook, 72 Ill. 419: Conghran v. Gutcheus, 18 Ill. 390; Gillett v. Booth, 6 Ill. App. 432. The order of the County Court entered on the 6th day of October, 1887, is reversed. Order reversed.